Case 8:20-cv-00814-JLS-KES Document 31 Filed 01/04/21 Page 1 of 1 Page ID #:4321



   1
   2
   3                                                                    O
   4                         UNITED STATES DISTRICT COURT
   5                        CENTRAL DISTRICT OF CALIFORNIA
   6
   7    SEKAYI RUDO WHITE,                          Case No. 8:20-cv-00814 JLS (KES)
   8                 Petitioner,
   9          v.                                 ORDER ACCEPTING FINAL REPORT
                                                AND RECOMMENDATION OF UNITED
  10    PATRICK COVELLO, Warden,                   STATES MAGISTRATE JUDGE
  11                 Respondent.
  12
  13         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
  14   other records on file herein, along with the Final Report and Recommendation of
  15   the United States Magistrate Judge. Further, the Court has engaged in a de novo
  16   review of those portions of the initial Report and Recommendation to which
  17   objections have been made. (Dkt. 24, 26.) The Court accepts the report, findings,
  18   and recommendations of the Magistrate Judge.
  19         IT IS THEREFORE ORDERED that:
  20         (1) Respondent’s motion to dismiss the Petition (Dkt. 14) is granted;
  21         (2) Petitioner’s motion for stay and abeyance (Dkt. 2) is denied as moot;
  22         (3) Petitioner’s motion for discovery (Dkt. 25) is denied; and
  23         (4) Judgment be entered dismissing the petition as untimely and dismissing
  24   this action with prejudice.
  25
  26   DATED: January 4, 2021                ____________________________________
  27                                         JOSEPHINE L. STATON
                                             UNITED STATES DISTRICT JUDGE
  28
